DETAILED ACTION
	This office action is in response to applicant’s remarks filed on the filed application 16/892,019 on June 17, 2022. 
	Claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 recited 

***
when a cache miss occurs in the metadata cache, identify a victim block within the metadata cache in which the miss occurs; 
copy metadata in the victim block to the metadata memory region;
***
It is noted that a cache miss occurs when a system request data from a cache but that specific data is not currently in the cache, that specific data have to be retrieve from NVM.   The current application recited when a cache miss occurs, identify a location where the data should be in the cache (victim block) and copy that metadata in the specific cache location to NVM (metadata memory region).   Instead of retrieving the requested data from NVM, the invention is copying data not requested back to NVM where the requested data should reside.   

***
determine a memory address of the victim block in the metadata … insert a new cache block at the address of the metadata. 
***
It is noted that the metadata lack antecedent bases where the metadata could be a metadata memory region or the metadata cache.   Correction is advised.

***
insert a new cache block at the address in the metadata
***
It is noted that a cache is a configured block of memory used to temporarily stored most used data.   Inserting a new cache block at the address of the victim block will either have two locations (new block and victim block) with the same address or increase the cache size thereby changing the address for subsequent blocks in the cache.    For the purpose of examination, examiner assumed the metadata to be the metadata cache.   Correction is advised. 



***********************************************
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Marathe et al. (US 2018/0046556) lazy persistent and cache miss
Solihin et al. (US 11,281,545) crash recovery
***
Armangau et al. (US 11/068,299) metadata with persistent cache
Visvanathan et al. (US 10,936,412) data cache with fault tolerance and merkle tree
Chhabra et al. (US 10,528,485) metadata cache with merkle tree and encryption
Shahneous Bari et al. (US 2018/0210531) track cache misses
Swart et al. (US 2012/0054447) cache block and victim segments
Zedlewski et al. (7,581,064) tracking cache metadata

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Loan.truong@uspto.gov